USCA4 Appeal: 21-7295      Doc: 15         Filed: 02/23/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7295


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        MURDOCK RAEFORD SHERROD,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. W. Earl Britt, Senior District Judge. (5:18-cr-00067-BR-1)


        Submitted: February 17, 2022                                  Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Murdock Raeford Sherrod, Appellant Pro Se. David A. Bragdon, Assistant United States
        Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF THE UNITED
        STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7295      Doc: 15          Filed: 02/23/2022     Pg: 2 of 2




        PER CURIAM:

               Murdock Raeford Sherrod, a federal prisoner, appeals from the district court’s order

        denying his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as

        amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194,

        5239. We review a district court’s denial of a motion for compassionate release for abuse

        of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct.

        383 (2021). We have reviewed the record and discern no abuse of discretion. The district

        court denied Sherrod’s motion after assessing the applicable 18 U.S.C. § 3553(a) factors

        and sufficiently explained its reasons for the denial. See United States v. High, 997 F.3d

        181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for denial of

        compassionate release motion). We therefore affirm the district court’s order. We deny

        Sherrod’s motion for appointment of counsel and we dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2